

116 HRES 152 IH: Calling for a formal end of the Korean war.
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 152IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Mr. Khanna (for himself, Ms. Jayapal, Mr. Pocan, Ms. Lee of California, Ms. Haaland, Ms. Omar, Ms. Ocasio-Cortez, Ms. Norton, Ms. Schakowsky, Mr. Grijalva, Mr. Rush, Ms. Johnson of Texas, Ms. Gabbard, Mr. Espaillat, Mr. Kim, Ms. Tlaib, Ms. Judy Chu of California, Mr. Serrano, Ms. Moore, and Ms. Velázquez) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling for a formal end of the Korean war. 
Whereas the Korean war remains one of the world’s longest ongoing armed conflicts, in which the Democratic People’s Republic of Korea (North Korea), the Republic of Korea (South Korea), the United States, and 20 other nations have suffered hundreds of thousands of casualties and losses, and millions of civilians killed and wounded; Whereas, on June 25, 1950, the armed forces of North Korea attacked South Korea, an action which the United Nations Security Council determined constituted a breach of the peace under chapter VII of the United Nations Charter, after which the United States militarily intervened in the conflict in defense of South Korea; 
Whereas, on July 27, 1953, the commander in chief of the United Nations Command signed an Armistice Agreement with the supreme commander of the North Korean People’s Army and the commander of the Chinese People’s Volunteers, aiming, by its terms, to insure a complete cessation of hostilities and of all acts of armed force in Korea until a final peaceful settlement is achieved; Whereas the Armistice Agreement, by its terms, neither formally ended the war nor represented a final peaceful settlement; 
Whereas the persistence of a state of war represents a constant risk and threat to the national security of the United States and its allies; Whereas in Article III of the Mutual Defense Treaty between the United States of America and the Republic of Korea, signed at Washington on October 1, 1953, and still in force today, the United States recognized that an armed attack on South Korea would be dangerous to the peace and safety of the United States, and declared that the United States would act in accordance with its constitutional principles to meet the common danger of such an armed attack; 
Whereas unprovoked military action against North Korea would pose extraordinary risks to the United States, United States troops and citizens in the region, United States allies, and security in Northeast Asia and would require explicit authorization by Congress under article I of the United States Constitution; Whereas, on April 27, 2018, in Panmunjom, the leaders of South Korea and North Korea solemnly declared that there will be no more war and a new era of peace has begun on the Korean peninsula, and committed to declare the end of war on the Korean peninsula 65 years after the signing of the Armistice Agreement, and further committing to actively promote meetings involving the United States with a view to replacing the Armistice Agreement with a peace agreement and establishing a permanent and solid peace regime; 
Whereas, on June 12, 2018, in Singapore, the leaders of the United States and North Korea committed to establish new relations in accordance with the desire of the peoples of the two countries for peace and prosperity; Whereas, on September 25, 2018, President of South Korea Moon Jae-in publicly affirmed that it is simply not true that an end-of-war declaration would affect the status of the United Nations Command or of United States Forces in Korea, and further stated that the stationing of United States Forces in Korea is simply a matter for the ROK–U.S. alliance to decide regardless of a declaration to end the Korean war or the signing of a peace treaty; 
Whereas the failure to come to a final peace settlement on the Korean peninsula has exerted long-term negative pressures on human rights and humanitarian conditions, such as the restriction of civil liberties and redirection of national resources to defense and excessive military spending rather than to the livelihoods of Americans and the Korean peoples; Whereas the United Nations Security Council has determined that the ongoing nuclear- and ballistic-missile-related activities of North Korea continue to pose a threat to international peace and security; 
Whereas the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) remains a cornerstone of the nuclear nonproliferation regime and the United States has a duty to seek universal adherence to and compliance with the NPT; Whereas an end to the state of war would not legally imply recognition of North Korea as a nuclear weapons state, as the only states that can be recognized as such under the NPT are those which have manufactured and exploded a nuclear weapon or other nuclear explosive device prior to January 1, 1967; and 
Whereas Special Representative for North Korea Stephen Biegun stated on January 31, 2019, that the Trump administration is ready to end this war, that We are not going to invade North Korea, and that We are not seeking to topple the North Korean regime: Now, therefore, be it  That the House of Representatives— 
(1)pays tribute to the sacrifices of the veterans of the Korean war, its victims, and the families divided since the initial outbreak of war; (2)calls for continued cooperative efforts to repatriate the remains of service members; 
(3)calls for reunions of divided Korean and Korean-American families, people-to-people exchanges, and continued humanitarian cooperation; (4)affirms that neither a declaration regarding the end of the Korean war nor a final peaceful settlement by itself would have any legal effect on the commitments set forth in the 1953 Mutual Defense Treaty between the United States of America and the Republic of Korea, which by its terms is set to remain in force indefinitely and which requires the United States to respond immediately and firmly to the common danger that any armed attack on South Korea would pose to both countries; 
(5)affirms its strong agreement with the statement of the President of South Korea Moon Jae-in that questions about the stationing of United States Armed Forces in South Korea is ultimately a matter for the United States and South Korea to decide together regardless of whether a declaration to end the Korean war or any final peaceful settlement is achieved; (6)affirms that the United States does not seek armed conflict with North Korea; 
(7)would welcome a statement by President Trump, in coordination with South Korea, declaring the end of the state of war with North Korea; (8)supports ongoing diplomatic engagement among the United States, South Korea, and North Korea to address the ongoing nuclear- and ballistic-missile-related activities of North Korea; 
(9)calls for the conclusion of a binding peace agreement constituting a formal and final end to the state of war between North Korea, South Korea, and the United States, and calls for serious, urgent diplomatic engagement in pursuit of that goal; (10)affirms the vital role that women and other marginalized groups who would be particularly vulnerable to any resumption of active hostilities must play in building a lasting, sustainable, and peaceful settlement, and calls on all parties to take greater steps to include women and civil society in ongoing discussions, as outlined in the Women, Peace, and Security Act of 2017; 
(11)affirms that the denuclearization of the Korean peninsula and a final peaceful settlement cannot be achieved absent meaningful, reciprocal actions and confidence-building measures among all parties; and (12)calls upon the President and Secretary of State, or their designees, to detail for Congress and the American people a clear roadmap for achieving a permanent peace regime and the peaceful denuclearization of the Korean peninsula. 
